UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mere mee retested mmm x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- : OF FORFEITURE/
: MONEY JUDGMENT
JOSHUA HICKS, :
: 20 Cr. 003 (KPF)
Defendant. :
ee x

WHEREAS, on or about January 2, 2020, JOSHUA HICKS (the “Defendant”),
among others, was charged in a three-count Indictment, 20 Cr. 003 (KPF) (the “Indictment”), with
conspiracy to commit bank fraud and wire fraud, in violation of Title 18, United States Code,
Section 1349 (Count One); conspiracy to commit money laundering, in violation of Title 18,
United States Code, Section 1956(h) (Count Two); and aggravated identity theft, in violation of
Title 18, United States Code, Sections 1028A(a)(1) and (b) and 2 (Count Three);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 982(a)(2)(A), of any and all property constituting, or derived from proceeds the Defendant
obtained directly or indirectly, as a result of the commission of the offense charged in Count One
of the Indictment, including but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of the offense charged in Count

One of the Indictment; (Mag &

WHEREAS, on or about 4B Lt; 2021, the Defendant pled guilty to
Count One of the Indictment, pursuant to a plea agreement with the Government, wherein the
Defendant admitted the forfeiture allegation with respect to Count One of the Indictment and

agreed to forfeit to the United States, pursuant to Title 18, United States Code, Section

 
982(a)(2)(A), a sum of money equal to $1,489,670 in United States currency, representing
proceeds traceable to the commission of the offense charged in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $1,489,670 in United States currency representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained directly
or indirectly, for which the Defendant is jointly and severally liable to the following extent:

(i) $1,489,670 in United States currency with co-defendant Anthony Lee Nelson, to
the extent a forfeiture money judgment is entered against Anthony Lee Nelson in
this case; |

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained directly or indirectly, cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Alexander Li of counsel, and the Defendant, JOSHUA HICKS and his counsel, John P.
DeMaio, Esq., that:

1. As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $1,489,670 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained directly or
indirectly, shall be entered against the Defendant, for which the Defendant is jointly and severally

liable to the following extent:
a, $1,489,670 in United States currency with co-defendant Anthony
Lee Nelson, to the extent a forfeiture money judgment is entered against Anthony Lee Nelson in
this case;

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOSHUA
HICKS, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by
postal money order, bank or certified check, made payable, in this instance, to the United States
Department of Treasury, and delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One
St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and
case number.

4, The United States Department of Treasury or its designee shall be
authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,
and the United States shall have clear title to such forfeited property.

5. Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek
forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money
Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

 
7, The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

[REMAINDER INTENTIONALLY LEFT BLANK]
9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

 

 

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2265

JOSHUA HICKS

By: Lj~ YL ~ .

JSshua Hicks” °

» hh.

John M. BeMaio, Esq.
Attorney for Joshua Hicks

75 Maiden Lane, Suite 205
New York, New York 10038

SO ORDERED:

HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 

April 30, 2021
DATE

YL3C/R/

DATE

Le [30] M4

DATE

5/¢/ 202;
DATE

 
